Citation Nr: 1515703	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  10-40 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial compensable rating for left foot plantar fasciitis.

2.  Entitlement to an initial compensable rating for residual scar, status post fracture left tibia with tibial fixation.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1999 to July 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In May 2013, the Board remanded these matters for additional development.

The issue of whether the Veteran is entitled to a TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to August 2013, the Veteran's left foot plantar fasciitis manifested with occasional and intermittent pain with remissions; from August 1, 2013, the Veteran's left foot plantar fasciitis manifests with daily pain and tenderness that prevents him from standing or walking for longer than 30 minutes without taking a break.

2.  The Veteran's left lower extremity scars are not painful or unstable, they do not impact left leg function, and there are no other disabling effects.  His deep and nonlinear scar is 6 square centimeters.


CONCLUSIONS OF LAW

1. The criteria for an initial 10 percent rating for left foot plantar fasciitis have been met effective from August 1, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5276, 5284 (2014).

2.  The criteria for an initial compensable rating for residual scar, status post fracture left tibia with tibial fixation have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.118, DCs 7801, 7802, 7804, 7805 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

In May 2009, prior to separation from active duty, the Veteran was provided with the requisite notice as to the evidence and information needed to substantiate his service connection claims.  38 C.F.R. § 3.159 (2014).  In response to his disagreement regarding the initial ratings assigned to these disabilities, a statement of the case (SOC) was issued in July 2010.

VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c).  Indeed, his relevant treatment records have been associated with the claims file.  He has also been provided with VA examinations to assess the severity of his disabilities, which are adequate for adjudicatory purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The AOJ is also found to have complied with the Board's May 2013 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Initial Ratings

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2014).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

Left foot plantar fasciitis

The Veteran's left foot plantar fasciitis is currently rated noncompensably under Diagnostic Code (DC) 5299-5276, which applies to acquired flatfoot.  38 C.F.R. § 4.71a, DC 5276 (2014); see also 38 C.F.R. § 4.27 (explaining and setting forth the procedure for assigning hyphenated ratings).  Under this code, mild flatfoot, where the symptoms are relieved by built-up shoe or arch support, is rated noncompensably.  Moderate flatfoot, where weight-bearing line is over or medial to the great toe, there is inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilaterally or unilaterally, warrants a 10 percent rating.  Severe flatfoot, where there is objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, warrants a 30 percent if affecting the bilateral foot, and 20 percent if only affecting one foot.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, warrants a 50 percent rating if affecting the bilateral foot, and 30 percent if only affecting one foot.  38 C.F.R. § 4.71a, DC 5276 (2014).

After review of the evidence, the Board finds that his disability is more properly rated under DC 5299-5284, which applies to injuries of the foot.  38 C.F.R. § 4.71a, DC 5284 (2014).  Indeed, the August 2013 VA examiner classified his plantar fasciitis as a foot injury, and the evidence does not show symptoms that correspond to the criteria for flatfoot.  Under DC 5284, moderate foot injury warrants a 10 percent rating; moderately severe foot injury warrants a 20 percent rating; and, severe foot injury warrants a 30 percent rating.  If actual loss of the foot is shown, a 40 percent rating is warranted.  Id.  

Further, the Board finds he is entitled to a 10 percent rating starting from August 1, 2013, for moderate disability.  The Board notes the August 1, 2013 VA examiner classified his plantar fasciitis as only mild.  He did have daily pain, and the examiner indicated that he would need to be given breaks during the day because he can only stand or walk for 30 minutes at a time.  He had tenderness over the left arch and heel.  Overall, the Board finds that a left foot disability that is moderate in degree is presented.

Prior to August 2013, his plantar fasciitis was mild.  He reported pain "only sometimes" in May 2009, and in July 2011, he reported that he only had pain when running or fast walking.  He did complain that flares of pain impaired his walking, but he did not report the need for taking breaks.  Prior to August 2013, he had intermittent pain with remissions, not daily pain that impacted his ability to stand and walk.  A compensable rating is therefore not warranted until August 2013.  

The evidence does not show moderately severe disability at any time.  The Veteran does not need to use any assistive devices.  His X-rays are normal.  

The evidence does not show the Veteran to have weak foot, claw foot, metatarsalgia, hallux valgus, hallux rigidus, hammer toe, or malunion or disunion of the tarsal or metatarsal bones.  38 C.F.R. § 4.71a, DCs 5276, 5277, 5278, 5279, 5280-5283.

Residual scar left lower extremity

The Veteran's scar resulting from left tibia and fibula fixation is currently rated noncompensably under DC 7805.  He asserts that he should be compensated for it, but has not made any statements regarding symptoms caused by the scar.  After reviewing the evidence, the Board does not find the evidence supports a compensable rating for his scar.

Under DC 7805, any disabling effects of a scar that is not covered by application of DCs 7800 through 7804 are to be evaluated under the proper diagnostic code.  38 C.F.R. § 4.118 (2014).  The Board's May 2013 remand specifically asked that all disabling effects of his scars be addressed and noted on the VA examination.  The August 2013 VA examination found no disabling effects, and he has not so alleged.

The Board considered application of DC 7801, which pertains to scars that are not on the head, face, or neck, that are deep and nonlinear.  Id.  Under this code, the rating is based on the surface area of the deep and nonlinear scar, and an area of between 6 and 12 square inches (39 to 77 square centimeters) warrants a 10 percent rating.  The Veteran's deep and nonlinear scar is only 6 square centimeters, not even one sixth of the area needed for a compensable rating.

The Board considered application of DC 7802, which pertains to scars that are not of the head, face, or neck, that are superficial and nonlinear.  Under that DC, 144 square inches (929 square centimeters) must be affected to warrant a 10 percent rating.  Id.  The evidence does not show he has any superficial nonlinear scars, certainly not covering such an extensive area.  He does have superficial linear scars, but they only total 14 centimeters.   The Veteran's most recent VA examination, in August 2013, included photographs, which also showed these scars are very hard to see.

The Board considered application of DC 7804, which pertains to unstable or painful scars.  Id.  However, the evidence does not suggest that his scars are painful or unstable.  

He has no service-connected scars on his face, head, or neck, thus DC 7801 is not for application.


Extraschedular consideration

The Board has considered whether the Veteran's left foot plantar fasciitis or left lower extremity scarring presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

Determining entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b) involves three steps.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular criteria are found to be inadequate to evaluate the disability, the Board must determine whether the disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If so, then the third step requires the case to be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Services to determine whether the disability requires the assignment of an extraschedular rating.  Id.

His plantar fasciitis is manifested by symptoms of pain and tenderness, which prevents him from standing and walking for more than 30 minutes without having to take a rest.  These symptoms and their resulting effects are fully contemplated by the rating schedule, and specifically DC 5284, which provides disability ratings based on the severity of symptoms, whether moderate, moderately severe, or severe.  All of his symptoms are considered when determining their severity; and, therefore all of his symptoms are also contemplated by the Rating Schedule.

Indeed, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight-bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, and all of his symptoms from plantar fasciitis have been contemplated.

In regard to his scars, there are no disabling effects that have not been considered in assigning his noncompensable rating.  His scars are not painful, they are not unstable, and they do not cover a large area of his body.  There are no other symptoms that were not considered, and these scars have not resulted in an unusual or exceptional disability picture.

Therefore, the Board finds that referral for extraschedular consideration is not warranted in this case.  The Veteran's reported symptoms - and more importantly their consequent effect - are contemplated by the schedular rating criteria.  

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

A 10 percent initial rating for left foot plantar fasciitis is granted under DC 5284, effective August 1, 2013, subject to the laws and regulations governing the payment of monetary benefits.

The claim of entitlement to a compensable rating for residual scar, status post fracture left tibia with tibial fixation is denied.


REMAND

The Veteran's claim for a TDIU requires additional development.  The record shows that he was very recently receiving services from VA's vocational rehabilitation program.  It is not clear that his complete file from that program is associated with the claims file, and that should be obtained.  Further, he should be provided a social and industrial survey regarding whether his disabilities preclude him from obtaining and maintaining employment.    

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete file from VA vocational rehabilitation, including all evaluations conducted and reports produced.

2.  Following receipt of all records, make arrangements for the Veteran to have a social and industrial survey with a VA social worker or other appropriate personnel.  The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education/training and employment history, his day-to-day functioning, and his social and industrial capacity.  The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work. A written copy of the report should be associated with the claims folder.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


